Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and RFID tag, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 08/24/2022. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-8 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. § 102(a)(2) and as being anticipated by WAY (US-20190099241-A1), hereinafter referred to as WAY.
Regarding Claim 1, WAY teaches the system comprising: a mold comprising: a physical model of a dental arch of a patient (Figure(s) 4A), wherein an orthodontic aligner is to be formed over the physical model (Figure(s) 3A); and one or more first features (Figure(s) 3A); and a pre-fabricated attachment comprising: one or more second features configured to removably attach to the one or more first features (Figure(s) 3B); and a traceability component configured to be used to determine one or more identifiers corresponding to the mold (RFID, Bluetooth, Paragraph(s) 0098).  
Regarding Claim 2, WAY teaches the system of claim 1, wherein the traceability component comprises one or more of a radio-frequency identification (RFID) tag (RFID, Paragraph(s) 0098).
Regarding Claim 3, WAY teaches the system of claim 1, wherein the one or more first features comprise a flattened area forming a plurality of holes, wherein the one or more second features comprise one or more protrusions to attach to the flattened area via the plurality of holes (118 on both sides, Figure(s) 3A).  
Regarding Claim 4, WAY teaches the system of claim 1, wherein the traceability component comprises a digital identifier or an optical identifier (RFID, NFC, Bluetooth, Paragraph(s) 0102) .  
Regarding Claim 5, WAY teaches the system of claim 1, wherein the one or more identifiers comprise a patient identifier (PID) of the patient and a treatment stage identifier corresponding to the mold, wherein the one or more identifiers are stored in the traceability component (see where the communication sensor downloads information regarding use of the mouthpiece, Paragraph(s) 0102).  
Regarding Claim 6, WAY teaches the system of claim 1, wherein an attachment identifier is stored in the traceability component, wherein a database associates the attachment identifier with a patient identifier and the treatment stage, wherein the attachment identifier and the database are to be used to identify one or more production operations corresponding to the PID and the treatment stage during production of the orthodontic aligner (see where the communication sensor downloads information regarding use of the mouthpiece, Paragraph(s) 0102).    
Regarding Claim 7, WAY teaches the system of claim 1, wherein the pre-fabricated attachment further comprises: a handling component configured to be secured by a person to transport the mold and the pre-fabricated attachment during production of the orthodontic aligner (see where the mold is in the person’s mouth, Figure(s) 3C).  
Regarding Claim 8, WAY teaches the system of claim 7, wherein the pre-fabricated attachment further comprises a structure that extends from a first lingual portion of the physical model to a second lingual portion of the physical model, wherein the structure comprises the traceability component, and wherein the handling component extends from the traceability component (see where the mold is in the person’s mouth, Figure(s) 3C).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743